PER CURIAM.
Prosecution under the Narcotie Drugs Import and Export Act (section 174, tit. 21, USCA). The only meritorious question is whether there was substantial evidence to go to the jury. A complete extrajudicial confession was shown by testimony, the credibility of which was for the jury. It is urged that the corpus delicti was otherwise not proved. That corpus consisted in this case of the possession by Colletti of opium found in a hotel room occupied by him and a woman registered by him as his wife. The opium was in her hat box; he claimed not to know about it. The entire proof, outside of the confession, afforded, we think, a substantial basis for the jury to infer, as it did, that he and the woman were jointly engaged in a narcotic transportation venture then approaching completion.
The possession by defendant, once established, was enough to support the statutory inference that the opium had been unlawfully imported into the United States. Copperthwaite v. U. S. (C. C. A. 6) 37 F.(2d) 846.
The conduct of the trial by the judge, including his mistake as to one item in stating the evidence, presents nothing prejudicial, upon this record.
The judgment is affirmed.